PER CURIAM.
Plaintiffs appeal from a final judgment for the defendants.
The final judgment contained three findings of fact. An examination of the record and briefs demonstrates that the trial court did not commit any error in this finding of fact in Paragraph Three.
“3. The proceedings in those certain actions contained in the original Court files introduced as Plaintiffs’ Exhibits ‘8’ and ‘9’, are not binding upon the Defendants in this Cause as said exhibits affirmatively, indicate that the Defendants were not parties to those proceedings and that the Plaintiff has failed to establish that the Defendants in the present cause had notice of said proceedings.”
The validity of Paragraph Three makes plaintiffs’ arguments for reversal under Points One and Two moot.
The final judgment is, therefore,
Affirmed.